Citation Nr: 1226400	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  04-38 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1973 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 and November 2004 rating decisions of the Department of Veterans Affairs (VA) regional office (RO) located in Portland, Oregon.

By way of background, the Board acknowledges that entitlement to TDIU was denied by way of a November 2004 rating decision.  At the same time, however, during the pendency of the Veteran's appeal relating to his initial rating for his service-connected left knee condition, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held in part that implicit in certain rating claims may also be a claim for TDIU.  In light of Rice and certain statements made by the Veteran in the context of his rating claim indicating that he is unable to work due to his service-connected left knee condition, in September 2010, the Board remanded the issue of entitlement to TDIU for further development.  Such development has been completed and associated with the claims file, and this matter is returned to the Board for further review.


FINDINGS OF FACT

1.  From January 24, 2003 to April 13, 2004, the Veteran was assigned a 70 percent combined disability rating, which included right foot callosities associated with pes planus, hammer toes, and hallux valgus (30 percent), left foot callosities associated with pes planus, hammer toes, and hallux valgus (30 percent), right knee patellofemoral syndrome (10 percent), left knee chondromalacia with mild degenerative joint disease (10 percent), and a lumbosacral spine strain (10 percent).

2.  Effective April 14, 2004, the Veteran was also granted a separate 20 percent rating for left knee medial compartment laxity, with a combined rating assigned of 80 percent.

3.  The Veteran's service-connected disabilities are not shown to render him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for a TDIU, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5102, 5103(a)(1), 5103A, 5106, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2011).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2011).

In September 2010, the Board remanded the Veteran's claim, including so that the Veteran could be provided with a VCAA notice relating to his claim.  Pursuant to the Board's remand directive, the Veteran was provided with a September 2010 VCAA letter that fully satisfied the above notice requirements of the VCAA.  The September 2010 letter informed the Veteran that he may be entitled to compensation at the 100 percent rate if he is unable to secure and follow a substantially gainful occupation due to his service-connected disabilities.  It was noted that he generally must meet certain requirements, including that one service-connected disability is assigned a 60 percent rating, or one disability is assigned a rating of 40 percent or more with a combined disability rating of 70 percent or more.  The letter informed the Veteran of what evidence was to be provided by him, and which VA would obtain.  Therefore, the Board finds that there has been substantial compliance with the Board's remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board concludes below that the Veteran is not entitled to TDIU.  Thus, any question as to the appropriate effective date to be assigned is moot.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, and private treatment records are all in the file.  In addition, the Board notes that subsequent to the September 2010 remand, the Veteran's representative in his post-remand brief asserted that the Veteran's vocational rehabilitation records should be associated with the claims file and considered by the Board in deciding the Veteran's claim for TDIU.  Based thereon, the Board obtained the vocational rehabilitation file and considered them, as discussed in detail below.  The Veteran has not referenced any outstanding records for VA to obtain.  As such, the Board finds that VA fully complied with its duty to assist.  The Board finds that the claims folder contains sufficient evidence to decide the claim.

VA's duty to assist includes the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 38 C.F.R. § 3.327(a) (2011).

Pursuant to the Board's September 2010 remand directive, the Veteran was provided with a VA examination relating to his claim for TDIU in November 2010.  The Board finds the November 2010 VA examination report to be thorough and adequate upon which to base a decision with regard to this claim.  The VA examiner reviewed the claims file and personally interviewed and physically examined the Veteran, and provided a thorough rationale for his conclusions.  Therefore, the Board finds that there has been substantial compliance with the Board's remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  

The Board further adds that there is no indication that another remand for further review by the VA examiner of the vocational rehabilitation folder would provide any benefit to the Veteran.  As explained in detail below, the vocational rehabilitation folder reflects that the Veteran was initially attending a technical school in pursuit of an electrics technician certificate, but ultimately failed to attend certain scheduled urinalysis appointments (due to a requirement to maintain sobriety) along with several other relevant appointments, which ultimately resulted in his discontinuance from the program in November 2009.  Moreover, subsequently, the Board notes that the Veteran was nevertheless offered re-entrance into the program, which he declined (and it was noted that urinalysis would be required).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded by reason of service-connected disabilities from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b) (2011).

In determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the veteran would be qualified.  Such consideration would include education and occupational experience.  Age may not be considered a factor.  38 C.F.R. § 3.341 (2011).  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. § 4.19 (2011).

By way of background, the Veteran filed a March 2004 claim for TDIU, which was denied by way of a November 2004 rating decision.  Meanwhile, the Veteran had appealed a May 2003 rating decision that granted service connection for his left knee condition and assigned a 10 percent rating, effective January 24, 2003.  As noted above, in light of the Court's holding in Rice during the pendency of the Veteran's rating claim as well as certain statements made by the Veteran, the issue of entitlement to TDIU is before the Board.  

From January 24, 2003 to April 13, 2004, the Veteran was assigned a 70 percent combined disability rating, which included right foot callosities associated with pes planus, hammer toes, and hallux valgus (30 percent), left foot callosities associated with pes planus, hammer toes, and hallux valgus (30 percent), right knee patellofemoral syndrome (10 percent), left knee chondromalacia with mild degenerative joint disease (10 percent), and a lumbosacral spine strain (10 percent).  Effective April 14, 2004, the Veteran was also granted a separate 20 percent rating for left knee medial compartment laxity, for a combined rating of 80 percent.  Therefore, because the Veteran's combined rating has been at least 70 percent, and because his service-connected left and right foot conditions may be combined to meet the minimum 40 percent rating requirement of 38 C.F.R. § 4.16(a), the Veteran meets the schedular requirements for TDIU (when combined using Table I of 38 C.F.R. § 4.25, the rating for both feet is 50 percent).

The question, therefore, is whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.

By way of background, the Board acknowledges that several records in the claims file, including various VA examination reports relating to the Veteran's service-connected conditions as well as certain vocational rehabilitation records, reflect the Veteran's complaints of foot, knee, and back pain, and his reports that he is no longer able to work in any fields requiring significant physical labor as a result of his service-connected conditions.  See, e.g., VA Examination Reports, January 2010 (quit maintenance job in 2007 due to left knee pain), November 2007, April 2004; Vocational Rehabilitation Narrative Report, October 2004; see also VA Treatment Record, January 2003 (quit work due to pain with walking).  The Board also acknowledges two March 2007 lay statements from R.D. and P.D. to that affect.  

With regard to the Veteran's vocational rehabilitation, an October 2004 vocational rehabilitation narrative report reflects that the Veteran had not worked since he was employed as a maintenance lead at the Washington Convention Center in 2002.  The clinician found the Veteran to be unable to work in a labor job due to his chronic knee and foot pain, and that he lacked any transferrable skills for a job that would not aggravate his service-connected conditions.  The Veteran underwent various diagnostic tests, and a plan was formulated for the Veteran to attend a community college or technical school and pursue a certificate as an electronics technician, anticipated to be completed in the summer of 2007.  See Rehabilitation Plan, December 2004.  Subsequent records reflect that the Veteran successfully completed one year (of two) of the certificate program.  See Vocational Exploration Worksheet, August 2008; Evaluation, July 2008.  He apparently stopped attending classes in 2007 due to financial reasons, then was re-evaluated in July 2008 to resume vocational training.  The Veteran reported to vocational rehab that he had been working in building maintenance for a condominium complex from October 2007 to July 2008.  See Evaluation, July 2008.  A plan was formulated in August 2008, which plan included staying clean (from marijuana) and, in that regard, obtaining services from the VA Addiction Treatment Center (ATC) before he would be considered as a candidate for completion of an AAS certificate in electronic technology (i.e., resuming his studies at the technical school).  Subsequent vocational rehabilitation records, however, reflect that the Veteran repeatedly missed appointments, including for mandatory urinalysis, and, based thereon, he was ultimately discontinued from the program in November 2009.  See Correspondence, October 2008, May 2009, November 2009; Notes, February 2009 and March 2009.

Pursuant to the Board's remand, the Veteran was provided with a VA examination relating to his claim in November 2010.  The VA examiner noted the Veteran is service connected for left and right knee conditions, lumbosacral strain, and left and right foot conditions including pes planus, hammertoes, calluses, and hallux valgus.  The examiner that the Veteran reported that he had training in construction but was no longer able to do this work (due to the physical demands of the work).  The Veteran reported his history of seeking vocational rehabilitation four years ago, but that he was sent to drug rehabilitation due to his marijuana use.  The examiner noted that the Veteran reported that he was not encouraged by vocational rehabilitation to resume training, but that "for the record, he is somewhat vague in his explanation." (and, in that regard, the Board notes that vocational rehabilitation correspondence reflects that the Veteran was provided with several opportunities to resume training but either failed to attend appointments and urinalyses, later he failed to complete his treatment at ATC, and ultimately, in April 2011, a notation reflects that he voluntarily withdrew from the program).  The examiner further noted that he questioned the Veteran closely regarding the nature of the electronics work for which he had completed some training through vocational rehabilitation, and that he admitted that it was basically working on a computer at a desk job, and did not involve any weightbearing or work that would aggravate his service-connected conditions.

With regard to the Veteran's knees, the Veteran reported experiencing constant flare-ups of pain with some questionable reports of weakness, and he reported that they fatigue easily.  Physical examination revealed that the Veteran walked on the outsides of his feet to avoid painful calluses, and that his shoes were markedly worn on the outsides.  It was noted that biomechanical strains on his feet and knees created a compensatory downward left pelvic tilt and slight scoliosis with approximately a 50 percent loss of lumbar lordosis.  Left knee range of motion was zero to 135 degrees, and right knee range of motion was zero to 125 degrees.  Some laxity was noted in both knees.  Repetitive motion was noted as causing pain and spasm in both knees, as well as some fatigue in the left knee.  It was noted that an x-ray of the left knee revealed patellofemoral osteophytes, and an x-ray of the right knee revealed some osteo arthritis.  A diagnosis of bilateral knee degenerative disease with ligamentous laxity was recorded.

With regard to the Veteran's feet, it was noted that the Veteran reported flare-ups of pain with standing, with intermittent and transient numbness of the soles.  He also reported that his feet swell if he is on them all day and that they fatigue easily.  He also reported weakness with standing.  Physical examination revealed moderately tender calluses over the soles of each foot, hammertoes, and minimal to mild hallux valgus.  A diagnosis of bilateral pes planus, hammertoes, calluses, and hallux valgus was recorded.

With regard to the Veteran's back, he reported experiencing lower back pain when lying in bed, walking up steps, or prolonged standing.  With quick movements, he reported pain radiating down his right lower extremity.  An x-ray showed minimal left scoliosis.  Physical examination revealed a mild left pelvic tilt as described above, with flexion to 90 degrees, extension to 15 degrees, left tilt to 30 degrees, right tilt to 20 degrees, left rotation to 25 degrees, and right rotation to 15 degrees.  It was noted that repetitive motion increased pain mildly.  Diagnoses of possible sacroiliitis and degenerative disc disease of L4-L5 were recorded.

The examiner opined that the Veteran's knee, foot, and back conditions prevented him from performing work in construction, but did not prevent him from performing a job as an electronics technician.  In other words, the examiner found the Veteran able to perform sedentary work.

The Board finds the above opinion of the November 2010 VA examiner to be the most probative evidence of record as to whether the Veteran has been unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  The VA examiner's opinion was based on a review of the claims file, including the Veteran's statements, and he provided a thorough rationale for his opinion.  The Board notes that the November 2010 VA examiner's opinion is not contradicted by any other opinion of record except for that of the Veteran and his buddies R.D. and P.D., which are addressed below.

The Board acknowledges several statements made by the Veteran and his buddies in connection with his claim, including his assertions that he is unable to work in his former occupation or field because he is unable to perform any physical labor due to pain from his service-connected conditions.  The Board notes, however, that this does not equate with a total inability to work.  As clearly shown in the vocational rehabilitation records, the Veteran was found by clinicians to be capable of securing employment in the electronics tech field, VA provided him training in that area, and the only reason the Veteran was not able to complete his studies and further pursue this career path was due to his inability to attend scheduled appointments and urinalyses, and later complete required drug treatment.  See also VA Treatment Record, September 2008 (using marijuana; ATC program in order to complete vocational rehabilitation), January 2009 (discharged from the ATC program).  In light of the above, the Board finds the Veteran's assertion that he is unable to work due to his service-connected conditions to be not credible, as it appears that the actual reason he has been unable to further pursue employment has been his own frolic.

Based on the foregoing, the medical evidence does not show the Veteran to be unemployable due solely to his service-connected disabilities.  While the Veteran undoubtedly has industrial impairment as a result of his service-connected disabilities, as evidenced by his combined 70 and 80 percent disability evaluations during the period on appeal, the evidence does not show that the service-connected disorders alone preclude gainful employment.  Therefore, a referral for extraschedular consideration for a total rating for compensation based on individual unemployability due to service-connected disabilities is not warranted.  38 C.F.R. § 4.16(b).  In reaching this decision, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a TDIU is denied.



____________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


